Citation Nr: 1816045	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-22 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for status post-surgical treatment of left ring finger tendon repair, with Dupuytren's contracture (left ring finger tendon repair) prior to September 13, 2013, in excess of 10 percent on and after September 13, 2013; and in excess of 40 percent on and after March 25, 2016. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to July 2012.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. Jurisdiction was transferred to the RO Winston-Salem, North Carolina. 

By a rating decision issued in June 2014, the RO increased the evaluation from noncompensable to 10 percent, effective from September 13, 2013.  Because the maximum benefit available was not granted, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35(1993).

This case was remanded in February 2016 and during the remand period, in August 2016, the RO increased the evaluation from 10 percent to 40 percent, effective from March 25, 2016.  


FINDINGS OF FACTS

1.  The Veteran is left-hand dominant.

2.  Prior to September 2013, the left hand/ring finger disability was manifested by tenderness and limitation in activities such as typing and gardening, that resulted in slight disability.

3.  From September 2013 to March 2016, the left hand disability was manifested by pain, limited finger motion, and contractures involving all fingers and thumb, that resulted in moderate disability.

4.  Since March 2016, the left hand disability was manifested by pain, limited finger motion, muscle atrophy, and contractures involving all fingers and thumb, that results in severe disability.

CONCLUSIONS OF LAW

1.  Prior to September 2013, the criteria for a rating greater than 0 percent for left ring finger disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, 4.73, Diagnostic Codes 5230, 5308 (2017). 

2.  From September 2013 to March 2016, the criteria for a rating greater than 10 percent for left hand/ ring finger disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, 4.73, Diagnostic Codes 5230, 5308 (2017). 

3.  Since March 2016, the criteria for a rating greater than 40 percent for left hand/ring finger disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, 4.73, Diagnostic Codes 5230, 5308 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to a Higher Rating for Left Hand/Ring Finger Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The RO initially rated the Veteran under Diagnostic Code 5230, which considers limitation of motion of the various digits (fingers and thumb).  Limitation of the ring or little finger (third or fourth finger) is not compensable.  Diagnostic Code 5230.  Ratings in excess of 10 percent are also available for unfavorable ankylosis of the thumb or ankylosis of multiple digits.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5224. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

Prior to September 13, 2013

During service, the Veteran underwent a left finger tendon repair in November 2011 after he jammed his finger while playing basketball.

A February 2012 QTC examination report shows that the Veteran, in reporting the functional impact of his left ring finger, described symptoms that included tenderness and reduced grip strength.  As a result of this, his ability to perform activities such as, typing and gardening was limited.  He denied any flare ups.  

In a November 2012 rating decision, service connection was established for status post surgical treatment of the left ring finger tendon repair and a 0 percent rating was assigned from August 1, 2012. 

First, recognizing the Veteran's complaints of tenderness and reduced grip strength, the Board notes that the code under which he was rated, at that time, Diagnostic Code 5230, provides for a maximum 0 percent rating for little finger limitation of motion of the major (dominant) side.  A higher rating therefore cannot be found under this code, or Diagnostic Code 5227 for ankylosis, because neither code provides for a compensable evaluation for the little finger.  

The Court has held that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. Johnston v. Brown, 10 Vet. App. 80 (1997) (explaining that remand was not required even though the Board did not consider functional loss due to pain because the appellant was already receiving the maximum disability rating for limitation of motion available under the diagnostic code at issue).  The factual circumstances in both DeLuca v. Brown, 8 Vet.App. 202 (1995), and Mitchell v. Shinseki, 25 Vet. App. 32 (2011)-discussing the VA's requirement to account for loss of motion due to pain on use when evaluating the functional loss of the musculoskeletal system and the joints under 38 C.F.R. §§ 4.40, 4.45-are distinguishable from the instant case because the appellants in those cases had not been assigned the maximum schedular ratings under the codes for limited motion and were seeking a higher rating, or the maximum rating allowed, based on their asserted further limitation in range of motion due to pain.  Thus, the Board need not discuss functional impairment in the context of whether a rating in excess of 0 percent is warranted under Diagnostic Codes 5230 or 5227.

The Board also assessed whether a compensable rating for decreased overall hand strength is warranted at any time during this period of time under the Diagnostic Code that pertains to muscle injuries.  Under Diagnostic Code 5308 (extension of the wrist, fingers, and thumb), a 10 percent rating would be warranted for "moderate" muscle impairment of the dominant side.  Id. (pertaining to Muscle Group VIII).  A 20 percent rating would be warranted for "moderately severe" impairment, and a maximum rating of 30 percent would be warranted for "severe" impairment of extension.  Id.

The Veteran is left hand dominant and the left upper extremity is the major extremity.  See 38 C.F.R. § 4.69.

Unfortunately, the criteria for a higher rating is not approximated under this diagnostic criteria.  The Veteran's left-hand symptoms during this time period more nearly approximated no more than "slight" impairment of hand muscles for Muscle Group VIII, which is non-compensable.  

The QTC examiner found on examination that there was no evidence of pain, swelling, deformity, atrophy, loss of strength, weakened movement, incoordination, fatigability, limited motion, impaired movement, or functional loss in the left index finger or hand.  Furthermore, an X-ray of the left hand was normal.  Such findings fail to demonstrate limitation of function of the left hand joint so as to warrant a higher rating for a disability more nearly approximating a "moderate" muscle group injury.  Even considering the Veteran's report of decreased overall grip strength and effect on such activities of gardening and typing (see QTC examination report); his left hand overall weakness was not more nearly approximated the criteria for a higher rating for muscle impairment of the joint/hand during this period.  Furthermore, the Veteran complaints of experiencing pain and functional impairment associated with his service-connected left hand disability is contemplated in Diagnostic Code 5308.  See generally 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  Therefore, the preponderance of the evidence is against assigning a higher rating for this time period.  

From September 13, 2013

Review of VA medical records shows complaints related to the left hand with an assessment of left hand Dupuytren's contracture. 

At VA examination in May 2014, the Veteran reported that he developed contractures in the palm of his left hand wherein he is unable to fully extend the fingers on the left hand.  His pain had increased.  He described daily intermittent sharp pain that lasted anywhere from 30 to 40 minutes.  He had decreased grip strength and agility in the left hand and fingers.  

In a June 2014 rating action, the RO granted a 10 percent evaluation and recharacterized the disability to include Dupuytren's contracture, effective September 13, 2013.  The RO rated the disability under Diagnostic Code 5830.  

The Board finds that during this time period, the Veteran's left-hand symptoms more nearly approximated no more than "moderate" impairment of hand muscles for Muscle Group VIII, which is 10 percent.  The May 2014 VA examination report noted Dupuytren's contracture on palpation of the tendons the fingers, thumb, and palmar surface.  There was limited motion in all fingers.  There was no gap between any finger and the thumb pad.  On finger flexion, there was pain at a gap of 1-inch or more in the long and index fingers and the proximal transverse crease of the palm.  On finger extension, there was pain at no more than 30 degrees.  There was gap of less than an inch in the ring and little fingers and thumb pad.  Hand grip in the left hand was 4/5 whereas it was 5/5 in the right hand.  After 3 repetitive motions, there was evidence of weakened movement, excess fatigability, and pain on movement.  Extension of the second and third digits was limited to 20 degrees and the fourth digit was limited to 10 degrees.   

While there was limited motion in the fingers as well as weakened grip strength, substantial ranges of motion and ability was demonstrated.  The described loss of flexion and extension to include on repetitive use is not suggestive of "moderately severe" impairment to Muscle Group VIII because substantial function of the left hand muscles was shown; in fact, muscle strength testing still revealed a hand grip of 4/5 (Active movement against some resistance).  The Board recognizes that the Veteran complained of experiencing pain and functional impairment associated with his service-connected left hand disability.  However, the Board notes that such symptomatology is contemplated in Diagnostic Code 5308.  See generally 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  Therefore, the assignment of a higher rating for Muscle Group VIII is not warranted under Diagnostic Code 5308 for overall left hand weakness during this period.  Therefore, the preponderance of the evidence is against assigning a higher rating for this time period.  


Since March 25, 2016

Review of VA medical records shows complaints related to the left hand with an assessment of left hand Dupuytren's contracture.  

On VA examination in March 2016, the Veteran reported increased symptoms to include flare ups of moderate degree of hand pain.  He also reported cramping as well as, problems picking up small items.  He had to use the non-dominant hand to assist in performing certain activities as eating, dressing, and picking up change.  Fine motor movements were difficult.  He dropped things more and the left hand became fatigued on repetitive motion.  His job duties had to be modified to accommodate for hand difficulties.  He used a brace and glove as assistive devices.  

On examination, maximum flexion of the MCP of the index and long fingers was 90 degrees; PIP 100 degrees; and DIP 70 degrees; maximum flexion of the MCP of the ring finger was 80 degrees; PIP 30 degrees; and DIP 0 degrees; maximum flexion of the MCP of the little finger was 40 degrees; PIP 30 degrees; and DIP 10 degrees; and maximum flexion of the MCP of the thumb finger was 100 degrees; and IP 90 degrees.  

On repetitive motion, there was a loss of motion noted; maximum flexion of the MCP of the index and long fingers was 90 degrees; PIP 100 degrees; and DIP 70 degrees; maximum flexion of the MCP of the ring finger was 40 degrees; PIP 10 degrees; and DIP 0 degrees; maximum flexion of the MCP of the little finger was 30 degrees; PIP 10 degrees; and DIP 10 degrees; and maximum flexion of the MCP of the thumb was 100 degrees; and IP 90 degrees.  

There were 1.0 cm and 2.5 cm. gaps between the index and long fingers, respectively, and the transverse crease on maximal finger flexion.  There was evidence of muscle atrophy of the hythenar and thenar eminences in the left hand.  The circumference of the normal side was 24 cm.  The atrophied side was 22 cm.  Muscle strength testing was 3/5 (active movement against gravity).  

Based on the VA examination report, the RO increased the rating to 40 percent, effective March 25, 2016, under Diagnostic Code 5307 that pertains to the muscles in Group VII (affect the flexion of the wrist and fingers).  These muscles arise from the internal condyle of humerus, and include the flexors of the carpus, the long flexors of the fingers and thumb, and the pronator.  For the dominant extremity, a 30 percent rating is assigned for a muscle injury which is considered moderately severe.  A 40 percent rating is assigned for a muscle injury which is considered severe.  38 C.F.R. § 4.7, Diagnostic Code 5307.

Upon review of the competent and objective medical evidence of record, the Board concludes that the currently assigned 40 percent schedular evaluation for the Veteran's residuals of the left hand is appropriate, and that the preponderance of the evidence is against assignment of a higher rating under any diagnostic code.  The fact that his Dupuytren's contracture is of a severe nature is not in dispute.  Moreover, he has been shown to be left-hand dominant, and his Dupuytren's contracture to the left hand is limited to Muscle Group VIII and Muscle Group VII (involving flexion of the wrist and fingers).  Accordingly, given that the Veteran's muscle disability is considered "severe" as set forth in the regulations, he was assigned the maximum schedular disability evaluation allowable, a 40 percent evaluation, available under Diagnostic Code 5307.  Diagnostic Code 5307 does not contemplate assignment of a disability rating in excess of 40 percent. 

Inasmuch as the Veteran experiences functional limitation due to pain and/or weakness, the Board observes that, as he is currently assigned the highest rating available under the applicable rating code, assignment of a higher evaluation for painful motion is not for consideration.  See generally 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  Therefore, the preponderance of the evidence is against a higher rating for this time period.  



ORDER

Entitlement to an initial compensable evaluation for status post-surgical treatment of left ring finger tendon repair, with Dupuytren's contracture prior to September 13, 2013; in excess of 10 percent on and after September 13, 2013; and in excess of 40 percent on and after March 25, 2016, is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


